DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/25/2021 has been entered. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 25-28, and 32-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoover (US-2017/0239893-A1).
Regarding claim 1, Hoover teaches an apparatus for detecting whether a liquid comprising one or more improper substances or improper amounts of one or more substances ("improper fluid") has been added to a system for removing support material from and/or smoothing a surface of a part made by additive manufacturing (the "AM part"), wherein the system includes a chamber in which are located spray nozzles from which the AM part is sprayed with a chemical for removing support material therefrom and/or smoothing the surface thereof, wherein the system further includes a pump connected to the spray nozzles for providing the chemical thereto, and wherein the apparatus comprises: 
a sample material (referred to as support material) that is altered if the improper fluid contacts the sample material, wherein said alteration is due to characteristics of the improper fluid at the time it is added to the system ([0015]); and
	As stated by paragraph [0015], a pressurized fluid is a solvent or other chemical capable of interacting with the support material (sample material) to remove the material.   
a sensor (referred to as optical sensor 38) capable of exposing the sample material (support material) to the chemical and of detecting whether the sample material (support material) has been altered by exposure to the chemical, wherein the sensor (38) is located within the chamber (referred to as receptacle 14) or in plumbing connecting the pump to the spray nozzles ([0014] and Figure 1).
	As stated by paragraph [0014], the optical sensor 38 is within receptacle 14, where the optical sensor generates digital image data of part 32. It is understood that the optical sensor 
Regarding claim 2, Hoover teaches wherein a translucence of the sample material (support material) is altered if the improper fluid contacts the sample material (support material). 
It is understood that as support material is being dissolved, the translucence of the material will change. 
Regarding claim 3, Hoover teaches wherein said sensor (38) includes a light detector.
	As stated by paragraph [0015] the optical sensor 38 can be a digital camera. It is understood that digital cameras have light detectors, as digital cameras convert light information into digital images. 
Regarding claim 4, Hoover teaches wherein the sensor (38) includes a light source positioned on a first side of the sample material (support material), and a light detector positioned on a second side of the sample material (support material).
As it is understood, the receptacle 14 (chamber) fully encloses the sensor 38, nozzle 18, part 32, and clamp 28 (see Figure 1). There is a lid 16 that is connected to the receptacle 14 (chamber) by a hinge 20. It is understood that for the optical sensor 38 (a digital camera) to be able to image the part 32, there will need to be a light source to illuminate the part. Further it is understood that the optical sensor 38 will have a light detector. 
Regarding claim 5, Hoover teaches wherein the sample material (support material) is capable of chemically reacting with the improper fluid.
It is understood that the material of the support material is capable of chemically reacting with an improper fluid, as the pressurized fluid of Hoover may be a solvent or other chemical capable of chemically interacting with the support material to remove it ([0015]).  
Regarding claim 6, Hoover teaches a device that prevents the system from operating or provides a notification, or both, if the sensor detects that the sample material (support material) has been altered.
As stated by paragraph [0018], there is a verification process conducted where the optical sensor 38 images the area to determine how much support material has been removed. It is understood that this verification process compares the structural data collected by the optical sensor 38 in reference to reference structural data. As such, as the support material alters as parts are removed, the optical sensor 38 will be relaying structural data to indicate if certain areas still need more processing or if all the support material has been removed ([0018]). As further seen in Figure 3, a flow diagram of the verification process is shown. Specifically, blocks 218 and 244 scan the part to determine if there is support material in the area, where if there is no support material (the sample material has been altered a sufficient degree), the cleaning process is stopped (block 254). 
Regarding claim 7, Hoover teaches an electronic circuit (referred to as controller 40) electrically coupled to the sensor (38), the electronic circuit (40) being capable of preventing the system from removing support material from and/or smoothing a surface of the AM part if the sensor (38) detects that the sample material (support material) has been altered.

Regarding claim 8, Hoover teaches wherein the alteration of the sample material (support material) is a degrading or dissolving of the sample material (support material) caused by contact with the improper fluid. 
It is understood that the support material (sample material) dissolves and degrades as the area is sprayed with the pressurized fluid ([0019]). 
Regarding claim 9, Hoover teaches wherein the sensor (38) completes an electrical circuit when the sample material (support material) degrades or dissolves. 
As it is understood, during the verification process as the optical sensor 38 scans the part 32 and the support material, if it is determined that either all the support material has been removed or if there is still support material left, electrical circuits will be completed as the optical sensor 38 relays structural data to the controller 40. 
Regarding claim 25, Hoover teaches a method of detecting whether a liquid comprising one or more improper substances or improper amounts of one or more substances ("improper fluid") has been added to a system for removing support material from and/or smoothing a surface of a part made by additive manufacturing (the "AM part"), wherein the system includes 
providing a sample material (support material) that is altered if the improper fluid contacts the sample material (support material), wherein said alteration is due to characteristics of the improper fluid at the time it is added to the system;
	As stated by paragraph [0015] the support material (sample material) is sprayed with a pressurized fluid, where the fluid is capable of chemically interacting with the support material to remove the material. 
providing a sensor capable (38) of detecting whether the sample material (support material) has been altered, wherein the sensor (38) is located within the chamber (14) or in plumbing connecting the pump to the spray nozzles; and 
	As seen in Figure 1, the optical sensor 38 is located within the receptacle 14 (chamber). 
using the sensor (38) to detect that the sample material (support material) has been altered.
As stated by paragraph [0014], the optical sensor 38 is within receptacle 14, where the optical sensor generates digital image data of part 32. It is understood that the optical sensor 38 gains structural data about the part 32 that is held in clamp 28, where data allows the directing of nozzle 18 towards an area of the part 32 where structural data indicates support material is located ([0017]). It is understood that the support material (sample material) will be altered when it comes into contact with the pressurized fluid ([0015]).  
	Regarding claim 26, Hoover further teaches using the sensor (38) to detect includes detecting a translucence of the sample material (support material). 
	It is understood that as the support material is being dissolved, the translucence will be changing and that the optical sensor 38 (digital camera) will be able to detect it. 
	Regarding claim 27, Hoover further teaches using the sensor (38) to detect includes detecting that the sample material (support material) has degraded or dissolved. 
	It is understood that during the verification process, the optical detector 38 compares scanned structural data and compares it to reference data, such that it is able to determine if the support material has been removed or not (dissolved). 
	Regarding claim 28, Hoover further teaches wherein detecting that the sample material (support material) has degraded or dissolved includes monitoring an electrical circuit (40) to determine whether a state of the circuit (40) as either open or closed has changed to the opposite state. 
	It is understood that the controller 40 (electrical circuit) is receiving data from the optical sensor 38 about the structural information of the part 32 and the support material (sample material). As such, there will be circuits that are being monitored and will open and close based on if the structural information matches the reference data or not, indicating if the support material (sample material) has been dissolved or not. 
	Regarding claim 32, Hoover further teaches preventing the system from operating or providing a notification, or both, if the sensor (38) detects that the sample material (support material) has been altered. 

	Regarding claim 33, Hoover further teaches preventing the system from removing support material from and/or smoothing a surface of the AM part if the sensor (38) detects that the sample material (support material) has been altered. 
	As stated by paragraph [0019], during the verification process, support material (sample material) is altered (dissolved). It is understood that when the support material is dissolved to a desired degree, the optical sensor 38 provides feedback that stops the nozzle 18 from spraying the area (see flow diagram in Figure 3).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 8 are alternatively rejected, and claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoover (US-2017/0239893-A1) in view of Katsuyama (US-4844706-A).
Regarding claim 1, if it is determined that the support material of Hoover is not a sample material, Hoover teaches an apparatus for detecting whether a liquid comprising one or more improper substances or improper amounts of one or more substances ("improper fluid") has been added to a system for removing support material from and/or smoothing a surface of a part made by additive manufacturing (the "AM part"), wherein the system includes a chamber in which are located spray nozzles from which the AM part is sprayed with a chemical for removing support material therefrom and/or smoothing the surface thereof, wherein the system further includes a pump connected to the spray nozzles for providing the chemical thereto, and wherein the apparatus comprises: 
a sensor (referred to as optical sensor 38) capable of exposing the sample material to the chemical and of detecting whether the sample material has been altered by exposure to the chemical, wherein the sensor (38) is located within the chamber (referred to as receptacle 14) or in plumbing connecting the pump to the spray nozzles ([0014] and Figure 1).
	As stated by paragraph [0014], the optical sensor 38 is within receptacle 14, where the optical sensor generates digital image data of part 32. It is understood that the optical sensor 38 gains structural data about the part 32 that is held in clamp 28, where data allows the directing of nozzle 18 towards an area of the part 32 where structural data indicates support material is located ([0017]). 
Hoover does not teach a sample material that is altered if the improper fluid contacts the sample material, wherein said alteration is due to characteristics of the improper fluid at the time it is added to the system.

Specifically, Katsuyama teaches where a container 67 holds a colorant 66 (column 14 lines 50-52 and Figure 4). As stated by column 14 lines 55-58, the colorant 66 is held in the container 67 by a plastic film 68, which is soluble to the solvent of the coating material. As stated by column 14 lines 67-68 and column 15 lines 1-8, if the coating material is mixed into the hydraulic fluid due to cracking, the plastic film will contact the solvent in the coating material which causes the plastic film to dissolve and release the colorant 66, where the intensity of the wavelength of light is detected by a photoreceiving element 61. It is understood that the plastic film 68 is the sample material, which is altered when it contacts specific solvents. 
It would have been obvious to one skilled in the art to modify the apparatus of Hoover such that it has the plastic film 68 (sample material) taught by Katsuyama for the benefit of detecting the presence of a solvent (column 15 lines 1-5 of Katsuyama).
Regarding claim 8, it is understood that the plastic film 68 (sample material) of Katsuyama dissolves or degrades when it contacts a solvent, where the solvent is understood to be an improper liquid. 
Regarding claim 11, Katsuyama further teaches wherein the sample material (plastic film 68) releases a color-changing substance if the improper fluid contacts the sample material (68) thereby altering the color of the improper fluid, and wherein the sensor detects a color of the improper fluid, see supra. 
.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hoover (US-2017/0239893-A1) and Katsuyama (US-4844706-A) as applied to claim 8 above, and in view of Crockett (US-4001531-A).  
Regarding claim 10, the combination above does not teach wherein the sensor includes a plunger positioned on a first side of the sample material, and a conductor positioned on a second side of the sample material. 
In the same problem solving area of the release of an elongated member to close a switch due to the dissolving of a water-soluble element, Crockett teaches a water-soluble element that permits the closing of a switch. 
Specifically, Crockett teaches a water soluble element 30 and electrical contacts 34 and 36 (column 3 lines 31-37 and Figure 3). It is understood the electrical contacts 34 and 36 are on one side of the water soluble element 30, and a plunger (referred to as T-head 90) is on the opposing side of the water soluble element 30 (column 5 line 31 and Figure 3). 
It would have been obvious to one skilled in the art to modify the apparatus of Hoover and Katsuyama such that the plastic film taught by Katsuyama would have a plunger element on one side and electrical contacts on the other side of the plastic film as taught by Crockett for the benefit of being able to reuse the switch, as to reuse the switch of Crockett the water soluble element 30 is replaced and the T-head 90 is pulled back to be held by the element 30 (column 5 lines 35-40 of Crockett). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hoover (US-2017/0239893-A1) and Katsuyama (US-4844706-A) as applied to claim 1 above, and in view of Jakoby (US-2006/0277978-A1). 
Regarding claim 12, it is understood that the colorant of Katsuyama is an ink, dye, or toner (column 14 lines 59-60). As the ink/dye/toner are different materials from the hydraulic fluid passing through discharge channel 24A, it is understood that the ink/dye/toner will change the viscosity of the hydraulic fluid to an extent (see column 13 lines 56-61 and Figure 4). 
The combination above does not teach wherein the sensor detects a viscosity of the improper fluid. 
In the same problem solving area of sensing changes in viscosity, Jakoby teaches a viscosity sensor. 
Specifically, Jakoby teaches a piezoelectric viscosity sensor that is in a liquid (abstract). It would have been obvious to one skilled in the art to modify the optical sensor 38 of Hoover such that it is the viscosity sensor of Jakoby for the benefit of measuring the viscosity and an additional liquid property such as temperature, as Jakoby states that viscosity is strongly temperature dependent ([0005] and [0010] of Jakoby). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hoover (US-2017/0239893-A1) and Katsuyama (US-4844706-A) as applied to claim 1 above, and in view of Lopez (US-7753582-B2). 
Regarding claim 13, it is understood that the colorant of Katsuyama is an ink, dye, or toner (column 14 lines 59-60). As the ink/dye/toner are different materials from the hydraulic fluid passing through discharge channel 24A, it is understood that the ink/dye/toner will change the thermal conductivity of the hydraulic fluid to an extent (see column 13 lines 56-61 and Figure 4).
The combination above does not teach wherein the sensor detects a thermal conductivity of the improper fluid. 
In the same problem solving area of detecting changes in thermal conductivity, Lopez teaches a thermal conductivity sensor. 
Specifically, Lopez teaches a thermal conductivity sensor that determines the thermal conductivity of a fluid (column 1 lines 12-15). The sensing module consists of disc 13 mounted at a defined height from base 14 (column 2 lines 29-32 and Figure 1). It would have been obvious to one skilled in the art to modify the optical sensor 38 of Hoover such that it is the thermal conductivity sensor of Lopez, as the sensor of Lopez rejects background noise (column 1 lines 55-57 of Lopez). 

Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hoover (US-2017/0239893-A1) in view of Dore (US-2016/0074911-A1).
Regarding claim 14, Hoover teaches a system for removing support material from and/or smoothing the surface of a part made by additive manufacturing (the "AM part"), comprising: 

	As stated by paragraph [0015], pressurized fluid 22 leads to nozzle 18, where the pressurized fluid is a solvent or chemical capable of interacting with the support material to remove the support material.  
a detector (38) located within the chamber (14) or in plumbing connecting the pump to the spray nozzles, wherein the detector (38) is capable of receiving therein a portion of the chemical and detecting whether the chemical includes an improper substance or improper amount of a substance ("improper liquid") added thereto, said detector having: 
	It is seen in Figure 1 that the optical sensor 38 is located within receptacle 14 (chamber). It is further understood that the optical sensor 38 is capable of receiving a portion of the chemical, as the optical sensor 38 is in the receptacle 14 with the spray nozzle 18 where the liquid may contact the optical sensor 38. 
a sample material (support material) that is altered if contacted by the improper liquid; and
a sensor capable of detecting if the sample material (support material) has been altered.
	It is understood that the optical sensor 38 is a detector and it has a sensor, as the optical sensor 38 may be a digital camera for capturing structural data. 

	Specifically, Dore teaches where washing liquid is selectively supplied to one of two liquid-discharging nozzles 12A and 12B ([0022]). As further stated by paragraph [0022], the nozzle 12A provides a high pressure fan jet that removes large areas of support material while nozzle 12B provides a pencil jet that can clean delicate or complex areas of the part. It would have been obvious to one skilled in the art to modify the device of Hoover such that there are two nozzles as taught by Dore for the benefit of varying the amount of cleaning liquid used for either a larger area or a smaller detailed area ([0022] of Dore). 
Regarding claim 15, Hoover further teaches a device that prevents the system from operating or provides a notification, or both, if the sensor (38) detects that the sample material (support material) has been altered.
As stated by paragraph [0018], there is a verification process conducted where the optical sensor 38 images the area to determine how much support material has been removed. It is understood that this verification process compares the structural data collected by the optical sensor 38 in reference to reference structural data. As such, as the support material alters as parts are removed, the optical sensor 38 will be relaying structural data to indicate if certain areas still need more processing or if all the support material has been removed ([0018]). As further seen in Figure 3, a flow diagram of the verification process is shown. Specifically, blocks 218 and 244 scan the part to determine if there is support material in the 
Regarding claim 16, Hoover further teaches wherein the sample material (support material) is capable of chemically reacting with the improper liquid.
It is understood that the material of the support material is capable of chemically reacting with an improper fluid, as the pressurized fluid of Hoover may be a solvent or other chemical capable of chemically interacting with the support material to remove it ([0015]).  
Regarding claim 17, Hoover further teaches an electronic circuit (referred to as controller 40) electrically coupled to the sensor (38), the electronic circuit (40) being capable of preventing the system from removing support material from and/or smoothing a surface of the AM part if the sensor (38) detects that the sample material (support material) has been altered.
As stated by paragraph [0015], controller 40 is connected to optical sensor 38, pressurized fluid source 22, and valve 44. Paragraph [0015] further states that the controller 40 receives digital data generated by optical sensor 38 and compares it to structural data such that the distinction between build material and support material can be made. It is understood that the controller 40 operates valve 44 which allows fluid from source 22 to be selectively emitted from the nozzle 18 ([0018]). Therefore it is understood that the controller 40 is capable of stopping the release of fluid from nozzle 18 depending on information from optical sensor 38. 
Regarding claim 18, Hoover further teaches wherein a translucence of the sample material (support material) is altered if the improper liquid contacts the sample material (support material), and wherein the sensor (38) includes a light source. 

Regarding claim 19, Hoover further teaches wherein the sensor (38) includes a light detector positioned on a first side of the sample material (support material), and the light source is positioned on a second side of the sample material (support material).
As it is understood, the receptacle 14 (chamber) fully encloses the sensor 38, nozzle 18, part 32, and clamp 28 (see Figure 1). There is a lid 16 that is connected to the receptacle 14 (chamber) by a hinge 20. It is understood that for the optical sensor 38 (a digital camera) to be able to see the part 32, there will need to be a light source to illuminate the part. Further it is understood that the optical sensor 38 will have a light detector
	Regarding claim 20, Hoover further teaches wherein the sample material (support material) is capable of degrading or dissolving if the improper liquid contacts the sample material (support material). 
	It is understood that the support material of Hoover is capable of degrading and dissolving when it contacts the cleaning fluid. 

Claims 14 and 20 are alternatively rejected, and claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Hoover (US-2017/0239893-A1) in view of Katsuyama (US-4844706-A) and Dore (US-2016/0074911-A1).
Regarding claim 14, if it is determined that the support material of Hoover is not a sample material, Hoover teaches a system for removing support material from and/or smoothing the surface of a part made by additive manufacturing (the "AM part"), comprising: 
a chamber (14) in which are located spray nozzles (18) from which the AM part is sprayed with a chemical for removing support material therefrom and/or smoothing the surface thereof; a pump (22) connected to the spray nozzles (18); and 
a detector (38) located within the chamber (14) or in plumbing connecting the pump (22) to the spray nozzles (18), wherein the detector (38) is capable of receiving therein a portion of the chemical and detecting whether the chemical includes an improper substance or improper amount of a substance ("improper liquid") added thereto, said detector having: 
	It is seen in Figure 1 that the optical sensor 38 is located within receptacle 14 (chamber). It is understood that the optical sensor 38 is a detector and it has a sensor, as the optical sensor 38 may be a digital camera for capturing structural data. 
Hoover does not teach a sample material that is altered if the improper fluid contacts the sample material, wherein said alteration is due to characteristics of the improper fluid at the time it is added to the system.
In the same problem solving area of determining if a particular solvent is in a solution based on a component dissolving, Katsuyama teaches a container with a sealed colorant. 
Specifically, Katsuyama teaches where a container 67 holds a colorant 66 (column 14 lines 50-52 and Figure 4). As stated by column 14 lines 55-58, the colorant 66 is held in the container 67 by a plastic film 68, which is soluble to the solvent of the coating material. As 
It would have been obvious to one skilled in the art to modify the apparatus of Hoover such that it has the plastic film 68 (sample material) taught by Katsuyama for the benefit of detecting the presence of a solvent (column 15 lines 1-5 of Katsuyama). 
It is understood that the optical sensor 38 of Hoover is capable of detecting if the sample material (plastic film) has been altered, as the optical sensor 38 may be a digital camera. 
While Hoover teaches nozzle 18, it is understood that it is a singular nozzle. In the same problem solving area of removing support material from 3D printed articles, Dore teaches an apparatus with spray nozzles. 
	Specifically, Dore teaches where washing liquid is selectively supplied to one of two liquid-discharging nozzles 12A and 12B ([0022]). As further stated by paragraph [0022], the nozzle 12A provides a high pressure fan jet that removes large areas of support material while nozzle 12B provides a pencil jet that can clean delicate or complex areas of the part. It would have been obvious to one skilled in the art to modify the device of Hoover such that there are two nozzles as taught by Dore for the benefit of varying the amount of cleaning liquid used for either a larger area or a smaller detailed area ([0022] of Dore). 
Regarding claim 20, it is understood that the plastic film 68 (sample material) of Katsuyama dissolves or degrades when it contacts a solvent, where the solvent is understood to be an improper liquid.
Regarding claim 22, Katsuyama further teaches wherein the sample material (plastic film 68) releases a color-changing substance if the improper fluid contacts the sample material (68) thereby altering the color of the improper fluid, and wherein the sensor detects a color of the improper fluid, see supra. 
It is understood that the optical sensor 38 (digital camera) of Hoover is able to detect a color change.  

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hoover (US-2017/0239893-A1), Katsuyama (US-4844706-A), and Dore (US-2016/0074911-A1) as applied to claim 20 above, and in view of Crockett (US-4001531-A).  
Regarding claim 21, the combination above does not teach wherein the sensor includes a plunger positioned on a first side of the sample material, and a conductor positioned on a second side of the sample material. 
In the same problem solving area of the release of an elongated member to close a switch due to the dissolving of a water-soluble element, Crockett teaches a water-soluble element that permits the closing of a switch. 
Specifically, Crockett teaches a water soluble element 30 and electrical contacts 34 and 36 (column 3 lines 31-37 and Figure 3). It is understood the electrical contacts 34 and 36 are on 
It would have been obvious to one skilled in the art to modify the plastic film taught by Katsuyama such that it would have a plunger element on one side and electrical contacts on the other side of the plastic film as taught by Crockett for the benefit of being able to reuse the switch, as to reuse the switch of Crockett the water soluble element 30 is replaced and the T-head 90 is pulled back to be held by the element 30 (column 5 lines 35-40 of Crockett). 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Hoover (US-2017/0239893-A1), Katsuyama (US-4844706-A), and Dore (US-2016/0074911-A1) as applied to claim 14 above, and further in view of Jakoby (US-2006/0277978-A1). 
Regarding claim 23, it is understood that the colorant of Katsuyama is an ink, dye, or toner (column 14 lines 59-60). As the ink/dye/toner are different materials from the hydraulic fluid passing through discharge channel 24A, it is understood that the ink/dye/toner will change the viscosity of the hydraulic fluid to an extent (see column 13 lines 56-61 and Figure 4). 
The combination above does not teach wherein the sensor detects a viscosity of the improper fluid. 
In the same problem solving area of sensing changes in viscosity, Jakoby teaches a viscosity sensor. 
Specifically, Jakoby teaches a piezoelectric viscosity sensor that is in a liquid (abstract). It would have been obvious to one skilled in the art to modify the optical sensor 38 of Hoover such that it is the viscosity sensor of Jakoby for the benefit of measuring the viscosity and an . 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Hoover (US-2017/0239893-A1), Katsuyama (US-4844706-A), and Dore (US-2016/0074911-A1) as applied to claim 14 above, and further in view of and Lopez (US-7753582-B2). 
Regarding claim 24, it is understood that the colorant of Katsuyama is an ink, dye, or toner (column 14 lines 59-60). As the ink/dye/toner are different materials from the hydraulic fluid passing through discharge channel 24A, it is understood that the ink/dye/toner will change the thermal conductivity of the hydraulic fluid to an extent (see column 13 lines 56-61 and Figure 4). 
The combination above does not teach wherein the sensor detects a thermal conductivity of the improper fluid. 
In the same problem solving area of detecting changes in thermal conductivity, Lopez teaches a thermal conductivity sensor. 
Specifically, Lopez teaches a thermal conductivity sensor that determines the thermal conductivity of a fluid (column 1 lines 12-15). The sensing module consists of disc 13 mounted at a defined height from base 14 (column 2 lines 29-32 and Figure 1). It would have been obvious to one skilled in the art to modify the optical sensor 38 of Hoover such that it is the thermal conductivity sensor of Lopez, as the sensor of Lopez rejects background noise (column 1 lines 55-57 of Lopez). 

Claim 25 is alternatively rejected, and claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Hoover (US-2017/0239893-A1) in view of Katsuyama (US-4844706-A).
Regarding claim 25, if it is determined that the support material of Hoover is not a sample material, Hoover teaches a method of detecting whether a liquid comprising one or more improper substances or improper amounts of one or more substances ("improper fluid") has been added to a system for removing support material from and/or smoothing a surface of a part made by additive manufacturing (the "AM part"), wherein the system includes a chamber in which are located spray nozzles from which the AM part is sprayed with a chemical for removing support material therefrom and/or smoothing the surface thereof, wherein the system further includes a pump connected to the spray nozzles, and wherein the method comprises: 
providing a sensor capable (38) of detecting whether the sample material has been altered, wherein the sensor (38) is located within the chamber (14) or in plumbing connecting the pump to the spray nozzles; and 
	As seen in Figure 1, the optical sensor 38 is located within the receptacle 14 (chamber). 
using the sensor (38) to detect that the sample material has been altered.
As stated by paragraph [0014], the optical sensor 38 is within receptacle 14, where the optical sensor generates digital image data of part 32. It is understood that the optical sensor 38 gains structural data about the part 32 that is held in clamp 28, where data allows the directing of nozzle 18 towards an area of the part 32 where structural data indicates support material is located ([0017]). 

In the same problem solving area of determining if a particular solvent is in a solution based on a component dissolving, Katsuyama teaches a container with a sealed colorant. 
Specifically, Katsuyama teaches where a container 67 holds a colorant 66 (column 14 lines 50-52 and Figure 4). As stated by column 14 lines 55-58, the colorant 66 is held in the container 67 by a plastic film 68, which is soluble to the solvent of the coating material. As stated by column 14 lines 67-68 and column 15 lines 1-8, if the coating material is mixed into the hydraulic fluid due to cracking, the plastic film will contact the solvent in the coating material which causes the plastic film to dissolve and release the colorant 66, where the intensity of the wavelength of light is detected by a photoreceiving element 61. It is understood that the plastic film 68 is the sample material, which is altered when it contacts specific solvents. 
It would have been obvious to one skilled in the art to modify the apparatus of Hoover such that it has the plastic film 68 (sample material) taught by Katsuyama for the benefit of detecting the presence of a solvent (column 15 lines 1-5 of Katsuyama).
It is understood that the optical sensor 38 of Hoover is capable of detecting if the sample material (plastic film 68) has been altered. 
Regarding claim 29, it is understood that Hoover does teach where the optical sensor 38 is a digital camera. However, the digital camera of Hoover is scanning for structural information of the part rather than detecting a color change. 

Specifically, Katsuyama teaches where a container 67 holds a colorant 66 (column 14 lines 50-52 and Figure 4). As stated by column 14 lines 55-58, the colorant 66 is held in the container 67 by a plastic film 68, which is soluble to the solvent of the coating material. As stated by column 14 lines 67-68 and column 15 lines 1-8, if the coating material is mixed into the hydraulic fluid due to cracking, the plastic film will contact the solvent in the coating material which causes the plastic film to dissolve and release the colorant 66, where the intensity of the wavelength of light is detected by a photoreceiving element 61. 
It would have been obvious to one skilled in the art to modify the apparatus of Hoover such that the optical sensor 38 is the photoreceiving element as taught by Katsuyama for the benefit of detecting the presence of a solvent due to the intensity of the wavelength caused by the release of a colorant (column 15 lines 1-5 of Katsuyama).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Hoover (US-2017/0239893-A1) and Katsuyama (US-4844706-A) as applied to claim 25 above, and further in view of Jakoby (US-2006/0277978-A1). 
Regarding claim 30, the combination above does not teach using the sensor to detect includes detecting a viscosity of the improper fluid. 
In the same problem solving area of sensing changes in viscosity, Jakoby teaches a viscosity sensor. 
. 

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Hoover (US-2017/0239893-A1) and Katsuyama (US-4844706-A) as applied to claim 25 above, and further in view of Lopez (US-7753582-B2). 
Regarding claim 31, the combination above does not teach wherein using the sensor to detect includes detecting a thermal conductivity of the improper fluid. 
In the same problem solving area of detecting changes in thermal conductivity, Lopez teaches a thermal conductivity sensor. 
Specifically, Lopez teaches a thermal conductivity sensor that determines the thermal conductivity of a fluid (column 1 lines 12-15). The sensing module consists of disc 13 mounted at a defined height from base 14 (column 2 lines 29-32 and Figure 1). It would have been obvious to one skilled in the art to modify the optical sensor 38 of Hoover and Katsuyama such that it is the thermal conductivity sensor of Lopez, as the sensor of Lopez rejects background noise (column 1 lines 55-57 of Lopez).

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Hoover (US-2017/0239893-A1) as applied to claim 1 above, and in further view of Pokrass (WO-2017/029658-A1), citations taken from US-2018/0236717-A1.
Regarding claim 34, Hoover is silent with regards to specific material of the support material, therefore, it would have been necessary and thus obvious to look to the prior art for conventional materials. Pokrass provides this conventional teaching showing that it is known in the art to use cross-linked polyacrylates ([0329]). Therefore, it would have been obvious to one having ordinary skill in the art to make the sample material (support material) from cross-linked polyacrylate motivated by the expectation of successfully practicing the invention of Pokrass.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA YUAN LYLE whose telephone number is (571)272-9856.  The examiner can normally be reached on 8:30-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SOPHIA Y LYLE/Examiner, Art Unit 1798                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1798